DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 10/29/2021.  These drawings are acceptable. 

Claims Status
Claims 1-21 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatramin et al. (Venkatramin; US 2020/167450) in view of Leung et al. (Leung; US Patent No. 9,679,128). 
As per claim 2, Venkatramin teaches a wearable device (see e.g. FIG. 2), comprising: 
one or more computer-readable memories storing program instructions (a memory 130 storing instructions; see e.g. para. [0008]); and 
one or more processors configured to execute the program instructions to cause the system to perform operations (processor 120 which executed the instructions to perform one or more operations; see e.g. para. [0008] and [0088]) comprising: 
in response to determining that a first portion of a wearable device is connected to a second portion of the wearable device, enabling authentication information to be received from a user (a user is asked to authenticated wearable device when the user first wears the wearable device, see e.g. para. [0075], wherein wearing the wearable device, i.e. wrist watch, means a first and second portion of the watch are connected together using hook and clasp; see e.g. para. [0033-34]); 
in response to receiving the authentication information from the user, utilizing the authentication information to authenticate the user (the user is authenticated based on the inputted information i.e. PIN; see e.g. para. [0075]); 
in response to authenticating the user, enabling a payment functionality of the wearable device to be utilized by the user (one or more functionalities are enabled based on the authentication including payment; see e.g. para. [0028] and [0077]); and 
in response to enabling the payment functionality, transmitting, during a first time period, a first payment based on the wearable device being within a first proximity of a first device (when authorized or authenticated, the user may scan the NFC chip by, for example, moving the wearable device within close proximity of an NFC reader, in order to make a payment, see e.g. para. [0024], wherein the functionality is enabled for a time period while the user is wearing the wearable device). 
Venkatramin does not explicitly teach determining that a first portion of a wearable device is electrically or magnetically connected to a second portion of the wearable device. 
Leung, however, teaches determining that a first portion of a wearable device is electrically or magnetically connected to a second portion of the wearable device (whether latch 314 and strap 310 are magnetically or electrically connected or not, see e.g. FIG. 3A-8B and Col. 8, lines 38-45) to ascertain whether user is currently wearing the wearable device to de-authenticate accordingly (see e.g. col. 2, lines 23-25). Similarly, it would have been obvious to a skilled person to authenticate or de-authenticate the disclosed watch of Venkatramin based on magnetic or electrical coupling. 
Venkatramin and Leung are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the teachings for the purpose of reducing misuse as suggested by Leung (see e.g. col. 2, lines 23-25). 
As per claim 3, the wearable device of claim 2 as taught by Venkatramin and Leung, wherein the first payment is transmitted without requiring input of the authentication information by the user (authenticating one or more transactions as long as the wearable device is worn by the user and de-authenticating when off-wrist is detected; see e.g. para. [0023-25]).
As per claim 4, the wearable device of claim 2 as taught by Venkatramin and Leung, the operations further comprising: transmitting, during a second time period, a second payment based on the wearable device being within the first proximity of the first device or a second device, wherein the second payment is transmitted without requiring input of the authentication information by the user (as discussed earlier, in the merits of claim 1, that a user is authenticated and remains authenticated until the user is wearing the wearable device wherein one or more payments are carried out while the user is authenticated, see e.g. para. [0023-25]. It would have been obvious to a skilled person that a second payment during a second time period, i.e. time period from first payment to second payment, is can be carried out while the user is still wearing the wearable device). 
As per claim 5, the wearable device of claim 2 as taught by Venkatramin and Leung, wherein the authentication information includes fingerprint information, voice information, retinal information, or facial image information (authentication using fingerprint; see e.g. para. [0075] of Venkatramin).
As per claim 6, the wearable device of claim 2 as taught by Venkatramin and Leung, wherein the enabling the payment functionality of the wearable device includes activating a secure element that contains a payment application (powering off an NFC chip when the wearable device is de-authenticated, see e.g. para. [0074] of Venkatramin, wherein it would have been obvious that the NFC chip or secure element containing a payment application is enabled thereby enabling payment functionality). 
As per claim 7, the wearable device of claim 2, the operations further comprising: in response to determining, during a second time period, that the first portion of the wearable device is not electrically or magnetically connected to the second portion of the wearable device, disabling the payment functionality of the wearable device  (as discussed earlier, that a user is authenticated and remains authenticated until the user is wearing the wearable device wherein one or more payments are carried out while the user is authenticated, see e.g. para. [0023-25] of Venkatramin, wherein it would have been obvious to a skilled person that during a second time period, i.e. time period from first payment onwards, is can be carried out while the user is still wearing the wearable device which determined by sensing an electrical or magnetic coupling as discussed in analysis of merits of claim 1; see e.g. Col. 8, lines 38-45 of Leung).
As per claim 8, the wearable device of claim 2 as taught by Venkatramin and Leung, wherein the utilizing the authentication information to authenticate the user includes determining that the authentication information received from the user corresponds to a stored authentication information (Venkatramin teaches that pin or biometric information inputted is used to authenticate a user of a wearable device, see e.g. para. [0075], wherein it would have been obvious that the inputted information is compared with previously stored pin or biometric information otherwise it would defeat the purpose of the disclosed invention i.e. to prevent tasks, e.g. secure payments, from being performed by unauthorized parties as suggested by Venkatramin; see e.g. para. [0024]). 
As per claim 9, it is intercepted and rejected as claim 2, wherein the system further comprises one or more programs, memory and processor (see e.g. para. [0088-89]) to carry out the method.  
As per claim 10, it is intercepted and rejected as claim 3.
As per claim 11, it is intercepted and rejected as claim 4. 
As per claim 12, it is intercepted and rejected as claim 5. 
As per claim 13, it is intercepted and rejected as claim 6. 
As per claim 14, it is intercepted and rejected as claim 7. 
As per claim 15, it is intercepted and rejected as claim 2. 
As per claim 16, it is intercepted and rejected as claim 4. 
As per claim 17, it is intercepted and rejected as claim 5. 
As per claim 18, it is intercepted and rejected as claim 6. 
As per claim 19, it is intercepted and rejected as claim 7. 
As per claim 20, the method of claim 19 as taught by Venkatramin and Leung, further comprising: in response to determining, during a third time period, that the first portion of the wearable device is electrically connected to the second portion of the wearable device, enabling authentication information to be received from a user; and in response to authenticating the user, enabling the payment functionality of the wearable device to be utilized by the user (as discussed earlier, Venkatramin teaches that a user is authenticated and remains authenticated until the user is wearing the wearable device wherein one or more payments are carried out while the user is authenticated, see e.g. para. [0023-25] of Venkatramin, wherein it would have been obvious to a skilled person that during a second time period, i.e. time period from first payment onwards, is can be carried out while the user is still wearing the wearable device which determined by sensing an electrical or magnetic coupling as discussed in analysis of merits of claim 1; see e.g. Col. 8, lines 38-45 of Leung. Furthermore, it would have been obvious the user is re-authenticated [after a valid pin or fingerprint input] by re-enabling the payment functionality during a third time period where the user puts the wearable device back on after taking it off since it would require carrying out the same method steps as elaborated by Venkatramin).
As per claim 21, it is intercepted and rejected as claim 8. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2,  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-10, 12, 14-16, and 20 of U.S. Patent No. 11,151,542. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the disclosed patent anticipate the claims of the instant application. .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688